Name: Commission Regulation (EEC) No 3065/92 of 23 October 1992 reintroducing the levying of the customs duties applicable to products of CN codes 3904 10 00, 3904 21 00 and 3904 22 00 originating in Hungary, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  chemistry
 Date Published: nan

 24. 10. 92 Official Journal of the European Communities No L 308/37 COMMISSION REGULATION (EEC) No 3065/92 of 23 October 1992 reintroducing the levying of the customs duties applicable to products of CN codes 3904 10 00, 3904 21 00 and 3904 22 00 originating in Hungary, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply apply ; whereas the situation on the Community market requires that customs duties applicable to this country on the products in question be reimposed ; Whereas, it is appropriate to reintroduce the levying of customs duties for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Repu ­ blic (CSFR) ('), and in particular Article 3 thereof, Whereas, pursuant to Article 1 of that Regulation, Poland, Hungary and the Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 5 of Annex I of that Regulation ; whereas, under Article 3 of that Regulation, as soon as the ceilings have been reached, the Commission may adopt a regulation reintroducing the customs duties applicable to the third countries in question until the end of the calendar year ; Whereas that ceiling was reached on 16 July 1992, by charges of imports of the products listed in the Annex, originating in Hungary to which the tariff preferences HAS ADOPTED THIS REGULATION : Article 1 As from 27 October 1992, the levying of customs duties, suspended for 1992 in pursuance of Regulation (EEC) No 521 /92, shall be reintroduced on imports into the Community of the products listed in the Annex, origina ­ ting in Hungary. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1992. For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Description 21.0127 3904 10 00 Polyvinyl chloride, not mixed with any other substances ; other 3904 21 00 polyvinyl chloride 3904 22 00 (') OJ No L 56, 29. 2. 1992, p. 12.